               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA,
                        WESTERN DIVISION

      KELLY STAFFORD et al.,                  :
                                              :
      Plaintiffs                              :
                                              :   Civil Action No. 5:20-cv-000123-FL
             v.                               :
                                              :
      GERALD M. BAKER,                        :
                                              :
      Defendant                               :


            MOTION TO EXTEND THE TIME FOR PLAINTIFFS’
            RESPONSE TO DEFENDANT’S MOTION TO DISMISS


      Plaintiffs respectfully move that this Court enter an order extending by 30

days Plaintiffs’ time to respond to Defendant’s motion to dismiss the Complaint,

based on the reasons set forth below.

      Plaintiffs’ counsel has conferred with Defendant’s counsel about this matter,

and all parties have stipulated and agreed to the extension of time Plaintiffs seek.

      Plaintiffs instituted this civil action on March 27, 2020, and Defendants were

served on April 2, 2020. Defendants filed a motion to dismiss the complaint on April

28, 2020, rendering Plaintiffs’ opposition due May 19, 2020, in the normal course.

      Since the filing of Defendant’s motion, one of Plaintiffs’ counsel has

experienced a death in his family, which resulted in unanticipated time and travel

away from his office. Further, the parties have since conferred about the general

status and posture of the case. They intend to continue their discussions for purposes

                                          1

         Case 5:20-cv-00123-FL Document 19 Filed 05/15/20 Page 1 of 3
of exploring the possibility of informally resolving of one or more of the claims,

potentially reducing further consumption of the parties’ and the Court’s time and

resources in connection with the pending motion to dismiss. The extension is

necessary to accommodate this process and to permit the timely filing of Plaintiffs’

opposition to Defendant’s motion to dismiss the Complaint should that be necessary.

      Plaintiffs therefore respectfully request that the Court so order.

      Dated this 15th day of May, 2020.
                                              Respectfully Submitted,

      /s/ Edward H. Green, III                /s/ Paul G. Gessner
      Edward H. Green, III                    Paul G. Gessner

      /s/ Raymond M. DiGuiseppe               Attorney for Defendant
      Raymond M. DiGuiseppe

      /s/ Adam Kraut
      Adam Kraut

      Attorneys for Plaintiffs




                                          2

         Case 5:20-cv-00123-FL Document 19 Filed 05/15/20 Page 2 of 3
               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA,
                        WESTERN DIVISION

      KELLY STAFFORD et al.,                   :
                                               :
      Plaintiffs                               :
                                               :   Civil Action No. 5:20-cv-000123-FL
             v.                                :
                                               :
      GERALD M. BAKER,                         :
                                               :
      Defendant                                :


                           CERTIFICATE OF SERVICE

      I hereby certify that on May 15, 2020, I electronically filed the foregoing Motion

to Extend Time for Plaintiffs’ Response with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to all parties required to be served

with the same: Paul G. Gessner (Defendant’s counsel); and Edward H. Green, III,

Adam Kraut, and Raymond M. DiGuiseppe (Plaintiffs’ counsel).

      Respectfully Submitted,

                                        /s/ Raymond M. DiGuiseppe
                                        Raymond M. DiGuiseppe
                                        The DiGuiseppe Law Firm, P.C.
                                        4320 Southport-Supply Road, Suite 300
                                        Southport, North Carolina 28461
                                        Phone: (910) 713-8804
                                        Fax: (910) 672-7705
                                        Email: law.rmd@gmail.com
                                        State Bar No. 41807
                                        Attorney for Plaintiffs




                                           3

         Case 5:20-cv-00123-FL Document 19 Filed 05/15/20 Page 3 of 3
